Exhibit For Immediate Release: Contact: Donja Majors donjamajors@yahoo.com 970-518-5353 ELECTRIC POWER EQUIPMENT COMPANY AND VISTA INTERNATIONAL ANNOUNCE STRATEGIC ALLIANCE - This partnership will play a major role in developing green energy of the future. - COMMERCE CITY, COLO., FEBRUARY 16, 2009 – Electric Power Equipment Company (EPECo), manufacturer of test equipment and custom switchgears, announces the formation of a strategic alliance with Englewood, Colo.-based Vista International, Inc. a leader in renewable energy technologies and project development, along with its affiliate Vista International Technologies, Inc. (VVIT.OB). The formation of this alliance presents a unified electrical energy source, complete with substations, controls, and switchgears, for areas such as the military, government agencies, and waste management companies. EPECo and Vista International Technology will develop a complete mobile electric generating system that will generate electricity from waste without the use of fossil fuels. “This strategic alliance follows an industrial approach, which is appropriate in today’s world and economic climate,” stated Dave Miller, vice president of EPECo. “The power generating expertise of Vista and the electric protection and distribution expertise of EPECo complement each other ideally. Together we are capable of playing a major role in developing the green energy of the future.” About Electric Power Equipment Company (EPECo) Founded in 1961, Commerce City, Colo.-based EPECo manufactures test equipment and custom switchgears. EPECo’s in-house capabilities encompass engineering, design, metal fabrication, assembly/wiring, systems integration, testing, and start-up. EPECo provides solutions for the most difficult applications and creates reliable solutions that save customers time and money in their day to day operation.
